

117 HRES 108 IH: Expressing the sense of the House of Representatives that the dedicated employees of the United States Postal Service are frontline essential workers and must be prioritized accordingly for the purposes of the COVID–19 vaccination program and State vaccine distribution plans.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 108IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Lynch (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Connolly, and Mrs. Lawrence) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that the dedicated employees of the United States Postal Service are frontline essential workers and must be prioritized accordingly for the purposes of the COVID–19 vaccination program and State vaccine distribution plans.Whereas more than 630,000 letter carriers, mail clerks, mail handlers, supervisors, postmasters, and other employees of the United States Postal Service work to process, transport, and deliver letters, packages, and other mail to every home and business in America six days a week, and in certain areas, even seven, and fulfill the public service mission of the United States Postal Service to provide the Nation with reliable, affordable, and universal mail service; Whereas at great risk to their own health and safety, the dedicated employees of the United States Postal Service have continued to perform their critical job duties on behalf of the American people throughout the duration of the COVID–19 pandemic and in support of vital local, State, and Federal pandemic relief and recovery efforts;Whereas in the midst of the COVID–19 pandemic and a nationwide shortage in personal protective equipment, our exceptional postal workforce also processed and delivered more than 135,000,000 ballots to American voters in support of unprecedented Vote-By-Mail operations conducted for the 2020 general election and runoff elections for the Senate in Georgia, and processed and delivered at least 590,000,000 mail pieces in support of the 2020 decennial census;Whereas over 41,000 United States Postal Service employees have tested positive for COVID–19, and at least 100 United States Postal Service employees have died from complications related to COVID–19;Whereas the Centers for Disease Control and Prevention Advisory Committee on Immunization Practices has recognized United States Postal Service workers as frontline essential workers who perform duties across critical infrastructure sectors and maintain the services and functions that U.S. residents depend on daily, and has recommended their prioritization in phase 1b of the COVID–19 vaccination program; andWhereas the Centers for Disease Control and Prevention Advisory Committee on Immunization Practices has acknowledged reports of high incidence and outbreaks and the heightened risk of COVID–19 facing frontline essential workers, including United States Postal Service employees: Now, therefore, be itThat it is the sense of the House of Representatives that the dedicated employees of the United States Postal Service are frontline essential workers and must be prioritized accordingly for the purposes of the COVID–19 vaccination program and State vaccine distribution plans. 